An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claim 38, lines 1 – 2, the claim limitation "the portion of the one or more foot rests" has been changed to --the portion of one of the one or more foot rests--.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not show or render obvious a snowmobile comprising an engine including a piston configured to reciprocate along a piston axis within a cylinder, a continuously variable transmission includes a drive clutch configured to rotate about a first axis and a driven clutch configured to rotate about a second axis; where a CVT belt center axis extends between the first axis and the second axis; and an angle between the piston axis and the CVT belt center axis is 78 degrees; or “the at least one of the second axis and the belt drive axis is positioned rearward of a gripping surface”; or “the piston axis being angled forward relative to vertical, the first axis is positioned vertically intermediate the second axis and the belt drive axis, the second axis is positioned vertically intermediate a first and second mounting positions on a shock absorber, and the first axis is positioned vertically intermediate an upper and lower control arms.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611